861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Michael J. BRUNING, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 88-3125.
United States Court of Appeals, Federal Circuit.
Sept. 19, 1988.

Before BISSELL, ARCHER, and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board, Docket No. BN531D86A0011-1 (Dec. 11, 1987), denying the attorney fees request of Michael J. Bruning, is affirmed.

OPINION

2
In his attorney fees motion, Bruning alleged unspecified prohibited personnel practices and procedural error as the basis for the award of fees.  However, in that motion he did not cite to any document or other evidence to support his allegations.  Regardless of whether Bruning actually submitted the 110 exhibits to the Board, he clearly failed to raise with specificity the agency actions meeting the criteria of the Allen v. United States Postal Service, 2 M.S.P.R. 420, 436 (1980), categories or to direct the Board's attention in his motion papers to any evidence supporting the grounds asserted--prohibited personnel practices and procedural error.  The Board is not required to wade through the entire record to determine if the evidence demonstrates any basis for granting attorney fees.  Thus, Bruning failed to carry his burden of establishing entitlement to attorney fees.